Appeal from a judgment of the County Court of St. Lawrence County, rendered July 28, 1975, which adjudged defendant a youthful offender and sentenced him to an indeterminate term of imprisonment with a maximum of four years. Defendant, represented by counsel prior and subsequent to indictment, entered a plea in open court of guilty of burglary in the third degree, the first count of an indictment. He was thereafter adjudicated a youthful offender and sentenced to an indeterminate sentence, the maximum of which was four years. On this appeal, the defendant raises two issues, the first of which is that he had inadequate representation by counsel. While it is true that there were no pretrial motions, which is the sole basis alleged for inadequate representation, the record indicates that the defendant, on motion of his counsel, was adjudicated a youthful offender and, further, that a negotiated plea was entered which resulted in the *781dismissal of certain other informations pending against the defendant herein. We conclude that the record herein is void of any indication of incompétency or inadequacy on the part of defendant’s counsel (People v Bennett, 29 NY2d 462; People v Brown, 7 NY2d 359). As to the second contention of the defendant, that the sentence was excessive, we find that the sentence imposed, which was within the discretion and authority of the sentencing Judge, should not be disturbed (People v Gemmill, 34 AD2d 177; People v Caputo, 13 AD2d 861). Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.